NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3912-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

GUILLERMO PERALTA,

     Defendant-Appellant.
___________________________

                   Submitted November 10, 2021 – Decided January 25, 2022

                   Before Judges Gilson and Gooden Brown.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment No. 16-03-
                   0413.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Joseph Anthony Manzo, Designated
                   Counsel, and on the brief).

                   Yolanda Ciccone, Middlesex County Prosecutor,
                   attorney for respondent (Patrick F. Galdieri, II,
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
        Defendant Guillermo Peralta appeals from a February 3, 2020 order

denying his petition for post-conviction relief (PCR) following oral argument

but without an evidentiary hearing.      He argues that he was entitled to an

evidentiary hearing on his assertions that his trial counsel was ineffective in not

fully explaining his rights to appeal the denial of his application to enter the

pretrial intervention program (PTI) and the immigration consequences of his

subsequent plea to violations of probation. We reject those arguments and

affirm.

                                        I.

        In December 2015, defendant was arrested while he was burglarizing his

aunt's home. Defendant had broken into the house through a window, which

triggered an alarm. Police officers responded and found defendant in the home

in possession of a cell phone and two watches. Defendant later admitted that he

had stolen those items while in the home and that they were worth more than

$500.

        Defendant was indicted for three crimes: third-degree burglary, N.J.S.A.

2C:18-2(a)(1); third-degree theft by unlawful taking, N.J.S.A. 2C:20-3(a); and

fourth-degree obstructing the administration of law, N.J.S.A. 2C:29-1(a).

Defendant applied for admission into PTI, but the Criminal Division manager


                                                                             A-3912-19
                                        2
recommended that defendant not be admitted. The prosecutor agreed with that

recommendation and explained in a letter that he would not consent to

defendant's PTI admission. Defendant did not file a motion with the Law

Division seeking to compel his entry into PTI over the prosecutor's objection.

      Instead, defendant and his counsel negotiated a plea agreement. In July

2016, defendant pled guilty to third-degree burglary and third-degree theft.

Before entering that plea, defendant reviewed plea forms in which he

acknowledged that he was not a United States citizen, he understood that his

plea could result in his removal from the United States, and he had been

informed of his opportunity to consult with an immigration lawyer, but he

declined to do so. Before entering his plea, defendant was questioned by a judge

and defendant confirmed that he understood the immigration consequences of

his guilty plea. Indeed, the judge told defendant that if either of his crimes are

considered "aggravated felonies" under federal law, he "will be subject to

deportation." Defendant acknowledged that he understood those consequences

of his plea and the judge then accepted the guilty plea.

      In September 2016, defendant was sentenced. In accordance with his plea

agreement, he was sentenced to two years of probation with conditions,




                                                                            A-3912-19
                                        3
including that he serve 364 days in jail. He was also ordered to pay restitution.

Defendant did not file a direct appeal.

      A year later, in September 2017, defendant was charged with violating

probation for failing to report, failing to complete a substance abuse evaluation ,

testing positive for the use of cocaine, and failing to pay court-imposed financial

obligations. In April 2018, defendant pled guilty to violating probation, his

probation was terminated, and he was sentenced to three years in prison.

      Following his release from prison, defendant was detained by federal

immigration authorities and thereafter deported. In January 2019, defendant,

representing himself, filed a PCR petition. He was assigned counsel and counsel

filed an amended petition, as well as a supporting brief.

      On January 31, 2020, the PCR court heard oral argument on defendant's

petition. Several days later, on February 3, 2020, the PCR court issued a written

opinion and order denying the petition.1 Defendant now appeals to us.

                                          II.

      On appeal, defendant presents three arguments for our consideration:

            POINT I – BECAUSE DEFENSE COUNSEL WAS
            INEFFECTIVE BY NOT EXPLAINING TO THE

1
  The record presented to us does not contain a separate order. While the
opinion includes a final paragraph denying the petition, the better practice would
have been to file a separate order.
                                                                             A-3912-19
                                          4
            DEFENDANT THE FULL IMMIGRATION LEGAL
            CONSEQUENCES OF HIS PLEA TO VIOLATION
            OF PROBATION OF HIS BURGLARY PLEA, THE
            DEFENDANT ESTABLISHED A PRIMA FACIE
            CLAIM OF INEFFECTIV[E]NESS OF COUNSEL.

            POINT II – BECAUSE DEFENSE COUNSEL WAS
            INEFFECTIVE BY NOT EXPLAINING TO THE
            DEFENDANT      HIS  APPELLATE    RIGHTS
            CONCERNING THE DENIAL OF HIS PRE-TRIAL
            INTERVENTION       APPLICATION,     THE
            DEFENDANT ESTABLISHED A PRIMA FACIE
            CLAIM OF INEFFECTIV[E]NESS OF COUNSEL.

            POINT III – BECAUSE THE PETITIONER MADE
            TWO PRIMA FACIE SHOWINGS OF INEFFECTIVE
            ASSISTANCE OF TRIAL COUNSEL, THE COURT
            MISAPPLIED ITS DISCRETION IN DENYING
            POST-CONVICTION      RELIEF     WITHOUT
            CONDUCTING A FULL EVIDENTIARY HEARING.

We are not persuaded by these arguments.

      We review the denial of defendant's petition de novo because there was

no PCR evidentiary hearing. State v. O'Donnell, 435 N.J. Super. 351, 373 (App.

Div. 2014). A PCR court's decision to proceed without an evidentiary hearing

is reviewed for an abuse of discretion. State v. Brewster, 429 N.J. Super. 387,

401 (App. Div. 2013).

      To establish a claim of ineffective assistance of counsel, a defendant must

satisfy the two-part Strickland test: (1) "counsel made errors so serious that

counsel was not functioning as the 'counsel' guaranteed the defendant by the

                                                                           A-3912-19
                                       5
Sixth Amendment[,]" and (2) "the deficient performance prejudiced the

defense." Strickland v. Washington, 466 U.S. 668, 687 (1984) (quoting U.S.

Const. amend. VI); State v. Fritz, 105 N.J. 42, 58 (1987) (adopting the Strickland

two-prong test in New Jersey).

      On petitions brought by a defendant who has entered a guilty plea,

defendant satisfies the first Strickland prong if he or she can show that counsel's

representation fell short of the prevailing norms of the legal community. Padilla

v. Kentucky, 559 U.S. 356, 366-67 (2010). The defendant proves the second

component of Strickland by establishing "a reasonable probability that" the

defendant "would not have pled guilty," but for counsel's errors. State v. Gaitan,

209 N.J. 339, 351 (2012) (quoting State v. Nun͂ ez-Valdéz, 200 N.J. 129, 139

(2009)).

      1. Defendant's Denial from PTI.

      PTI "is a diversionary program through which certain offenders are able

to avoid criminal prosecution by receiving early rehabilitative services expected

to deter future criminal behavior." State v. Nwobu, 139 N.J. 236, 240 (1995).

The program is governed by statute and court rule. See N.J.S.A. 2C:43-12; R.

3:28; Pressler & Verniero, Current N.J. Court Rules, Guidelines on R. 3:28 at

951-63 (2022).      Deciding whether to permit diversion to PTI "is a


                                                                             A-3912-19
                                        6
quintessentially prosecutorial function." State v. Wallace, 146 N.J. 576, 582

(1996). Accordingly, "prosecutors are granted broad discretion to determine if

a defendant should be diverted" to PTI instead of being prosecuted. State v.

K.S., 220 N.J. 190, 199 (2015) (citing Wallace, 146 N.J. at 582); see also State

v. Negran, 178 N.J. 73, 82 (2003) (stating that courts must "allow prosecutors

wide latitude in deciding whom to divert into the PTI program and whom to

prosecute through a traditional trial").

      "Thus, the scope of [judicial] review is severely limited." Negran, 178

N.J. at 82. To overturn a prosecutor's rejection, a defendant must "clearly and

convincingly establish that the prosecutor's decision constitutes a patent and

gross abuse of discretion." State v. Watkins, 390 N.J. Super. 302, 305 (App.

Div. 2007), aff’d on other grounds, 193 N.J. 507 (2008).

      Having reviewed the record, we are convinced that defendant could not

show a patent and gross abuse of discretion by the prosecutor. Accordingly, he

did not establish the second prong of the Strickland test. That is, he had no

reasonable prospect of overturning the prosecutor's decision on appeal to the

Law Division or us. Moreover, defendant has not shown that he would have not

pled guilty. The plea agreement his counsel negotiated was very favorable

because he was initially sentenced to probation.


                                                                          A-3912-19
                                           7
      2. The Immigration Consequences of Defendant's Plea.

      In cases involving a defendant who is not a citizen, "a defendant can show

ineffective assistance of counsel by proving that his [or her] guilty plea resulted

from 'inaccurate information from counsel concerning the deportation

consequences of his [or her] plea.'" Brewster, 429 N.J. Super. at 392 (quoting

Nun͂ ez-Valdéz, 200 N.J. at 143). Counsel's duty encompasses informing a

defendant who will enter a guilty plea of the relevant mandatory deportation law

if it is "succinct, clear, and explicit" in defining the removal consequences of a

conviction. Padilla, 559 U.S. at 368. Counsel's "failure to advise a noncitizen

client that a guilty plea will lead to mandatory deportation deprives the client of

the effective assistance of counsel guaranteed by the Sixth Amendment." State

v. Barros, 425 N.J. Super. 329, 331 (App. Div. 2012) (citing Padilla, 559 U.S.

at 368-69).

      The record amply demonstrates that defendant was fully advised of the

immigration consequences of his guilty plea. In both his plea form and at the

plea hearing, defendant confirmed that he had the right to consult with an

immigration attorney and that he understood that by pleading guilty, he was

"facing deportation." Moreover, the judge told defendant that if either of his

crimes are considered aggravated felonies under federal law, he "will" be


                                                                             A-3912-19
                                        8
deported. Accordingly, there was no showing that defendant was not properly

advised of the immigration consequences of his plea. See Padilla, 559 U.S. at

365-66; Gaitan, 209 N.J. at 380; Nun͂ ez-Valdéz, 200 N.J. at 139-40; Brewster,

429 N.J. Super. at 393.

      Indeed, defendant does not dispute that he was informed of the

immigration consequences when he pled guilty in 2016. Instead, he argues he

was not informed of the immigration consequences when he pled guilty to

violations of probation in 2018. Defendant contends that he only became subject

to removal from the United States when his probation was revoked, and he was

sentenced to three years in prison.       We reject that argument given what

defendant was told when he pled guilty.

      Defendant's convictions became an aggravated felony under federal

immigration law when he was sentenced to three years in prison following his

violation of probation.   See Lee v. U.S., 137 S. Ct. 1958, 1960 (2017)

(explaining that a defendant is subject to mandatory deportation under 8 U.S.C.

§ 1227(a)(2)(A)(iii) as a result of guilty plea to an "aggravated felony," as

defined by the Immigration and Nationality Act, 8 U.S.C. § 1101(a)(43)); 8

U.S.C. § 1101(a)(43)(G) (defining theft or burglary as an "aggravated felony" if

the term of imprisonment is at least one year); U.S. v Graham, 169 F.3d 787,


                                                                          A-3912-19
                                       9
790 (3d Cir. 1999) (construing 8 U.S.C. § 1101(a)(43)(G) to mean that the

sentence imposed must be at least one year or more for a theft or burglary to be

an aggravated felony); Alberto-Gonzalez v. Immigr. & Naturalization Serv., 215

F.3d 906, 909 (9th Cir. 2000) (same interpretation).

      Nevertheless,   because   defendant    was   told   of   the   immigration

consequences when he initially pled guilty in 2016, he was aware of those

consequences when he pled guilty to violating probation in 2018. The violation

of probation did not subject defendant to a higher degree of crime than he faced

when he originally pled guilty. Nor did the plea to a violation of probation

expose defendant to a longer potential prison term.       In that regard, when

defendant was sentenced to probation, the sentencing judge told him that if he

violated probation, he would face a prison sentence of up to ten years. In short,

the material indisputable facts do not support defendant's argument.

      It is also important to recognize that defendant is not seeking to, and

cannot, withdraw his guilty plea to the crimes. Instead, he seeks to withdraw

his plea to violating probation. He does not claim, however, that he did not

violate probation. Consequently, there is also no showing that there was "a

reasonable probability that" the defendant "would not have pled guilty," but for




                                                                           A-3912-19
                                      10
counsel's alleged errors. See Gaitan, 209 N.J. at 351 (quoting Nun͂ ez-Valdéz,

200 N.J. at 139).

      3. There Was No Need for An Evidentiary Hearing.

      A defendant is entitled to an evidentiary hearing on a PCR petition only

if he or she establishes a prima facie showing in support of the petition, "there

are 'material issues of disputed fact that cannot be resolved by reference to the

existing record,' and a 'hearing is necessary to resolve the claims for relief.'"

State v. Rose, 458 N.J. Super. 610, 624 (App. Div. 2019) (quoting R. 3:22-10);

see also State v. Preciose, 129 N.J. 451, 462 (1992). To establish a prima facie

case, "a defendant must demonstrate the reasonable likelihood of succeeding

under the test set forth" in Strickland. Preciose, 129 N.J. at 463. Because

defendant did not make a prima facie showing of ineffective assistance of

counsel, he was not entitled to an evidentiary hearing.

      Affirmed.




                                                                           A-3912-19
                                      11